Name: Commission Regulation (EC) No 524/2002 of 22 March 2002 amending Regulations (EC) No 1938/2001, (EC) No 1939/2001 and (EC) No 1940/2001 on the opening of standing invitations to tender for the resale on the Community internal market of rice held by the Spanish, Greek and Italian intervention agencies for use in animal feed
 Type: Regulation
 Subject Matter: trade policy;  Europe;  plant product;  agricultural activity
 Date Published: nan

 Avis juridique important|32002R0524Commission Regulation (EC) No 524/2002 of 22 March 2002 amending Regulations (EC) No 1938/2001, (EC) No 1939/2001 and (EC) No 1940/2001 on the opening of standing invitations to tender for the resale on the Community internal market of rice held by the Spanish, Greek and Italian intervention agencies for use in animal feed Official Journal L 080 , 23/03/2002 P. 0005 - 0007Commission Regulation (EC) No 524/2002of 22 March 2002amending Regulations (EC) No 1938/2001, (EC) No 1939/2001 and (EC) No 1940/2001 on the opening of standing invitations to tender for the resale on the Community internal market of rice held by the Spanish, Greek and Italian intervention agencies for use in animal feedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), as last amended by Commission Regulation (EC) No 411/2002(2), and in particular Article 8(b) thereof,Whereas:(1) Experience has shown that the present undertakings to be given by tenderers, as provided for in Commission Regulations (EC) No 1938/2001(3), (EC) No 1939/2001(4) and (EC) No 1940/2001(5), as amended by Regulation (EC) No 15/2002(6), are proving onerous in practice.(2) The measure could be made more effective by providing for an alternative to the present requirement to process paddy rice in advance into husked and broken rice which would entail processing it into wholly milled rice; the new conditions, by guaranteeing that the rice would be used for purposes other than human consumption, would make it possible for rice mills to take part in the tendering procedure.(3) In order to respond as quickly as possible to the difficulties encountered by tenderers, provision should be made for this Regulation to enter into force on its date of publication; in view of the delay in disposing of rice put up for sale, the deadline for the last partial invitation to tender needs to be extended.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Regulations (EC) No 1938/2001, (EC) No 1939/2001 and (EC) No 1940/2001 are hereby amended as follows:1. Article 2(2) is replaced by the following: "2. Tenderers shall give an undertaking:(a) - where they are feed manufacturers:to use in animal feed, within three months of the date of the award of the contract, rice for which they are declared the successful tenderer, save in cases of force majeure, and to carry out immediately, under the supervision of the competent authorities at a place determined by agreement with them, the treatments described in Annex II, designed to ensure verification of the use made of the rice and the traceability of the products,- where they are rice mills:to carry out, within two months of the date of the award of the contract, the treatments described in Annex III of rice for which they are declared the successful tenderer, and to see to it that this product is incorporated in feed within four months of the date of the award of the contract, save in cases of force majeure;(b) to bear the costs of the processing referred to in Annexes II and III;(c) to keep stock records so that checks may be made that they have respected their undertakings."2. Article 4(1) is replaced by the following: "1. Tenders shall be valid only if they are accompanied by:(a) evidence that the tenderer has lodged a security of EUR 15 per tonne;(b) evidence that the tenderer is an animal feed manufacturer or a rice mill;(c) a written undertaking by the tenderer to lodge a security for an amount equivalent to the difference between the intervention price for paddy rice applicable on the tender date plus EUR 15 and the price tendered per tonne of rice not later than two working days after the date of receipt of the notice of award of contract."3. Article 5(2) and (3) are replaced by the following: "2. The closing dates for the submission of tenders for subsequent partial invitations to tender shall be each Wednesday at 12.00 (Brussels time), with the exception of Wednesday 27 March 2002 and Wednesday 8 May 2002.3. The closing date for the submission of tenders for the last partial invitation to tender shall be 29 May 2002 at 12.00 (Brussels time)."4. Article 10(2) is replaced by the following: "2. The security referred to in Article 4(1)(c) shall be released in proportion to the quantities used only if the intervention agency has carried out all the checks necessary to ensure that the product is processed in accordance with the provisions laid down in this Regulation.However, the security shall be released in full:- if proof of the treatments referred to in Annex II is provided and not less than 95 % of the fine broken grains and/or fragments obtained are used,- if proof of the treatments referred to in Annex III is provided and not less than 95 % of the wholly milled rice obtained is used in compound feed;".5. In Annex II the text of the title is replaced by the following: "Treatments provided for in the first indent of Article 2(2)(a)".6. The following Annex III is inserted: "ANNEX IIITreatments provided for in the second indent of Article 2(2)(a)At the time of being taken over, the rice must undergo the following treatments:1. The paddy rice must be milled in such a way as to produce not less than 70 % of wholly milled rice, by weight of paddy rice;The wholly milled rice obtained:- must contain a percentage of whole grains equivalent to that established for the representative sample taken at the time of taking over of the rice for which the contract is awarded,- must have the same characteristics and be of the same variety as the rice for which the contract is awarded.2. The product obtained after processing must be marked using the colourants E131 patent blue V, E142 acid brilliant green BS (lissamine green), to enable it to be identified."7. Annexes III and IV become Annexes IV and V respectively.Article 2Annex I to Regulation (EC) No 1940/2001 is replaced by the Annex to this Regulation.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from the partial invitation to tender for which the closing date for the submission of tenders is 3 April 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 March 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 329, 30.12.1995, p. 18.(2) OJ L 62, 5.3.2002, p. 27.(3) OJ L 263, 3.10.2001, p. 11.(4) OJ L 263, 3.10.2001, p. 15.(5) OJ L 263, 3.10.2001, p. 19.(6) OJ L 4, 8.1.2002, p. 3.ANNEX"ANNEX I>TABLE>"